UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission File Number: 000-52635 ACCELERIZE INC. (Exact name of registrant as specified in its charter) Delaware 20-3858769 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 20, SUITE 250 NEWPORT BEACH, CALIFORNIA 92660 (Address of principal executive offices) (949) 515 2141 (Registrant’s Telephone Number, including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes [X]No [] Indicate by check mark whether the registrant is large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ (Do not check if smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ☐ No [X] The number of shares outstanding ofthe registrant’s Common Stock, $0.001 par value per share, as of November10, 2014, was 62,806,768. When used in this quarterly report, the terms “Accelerize,” “the Company,” “we,” “our,” and “us” refer to Accelerize Inc., a Delaware corporation. CAUTIONARY STATEMENT REGARDING FORWARD LOOKING INFORMATION This quarterly report on Form 10-Q contains certain forward-looking statements. Forward-looking statements may include our statements regarding our goals, beliefs, strategies, objectives, plans, including product and service developments, future financial conditions, results or projections or current expectations. In some cases, you can identify forward-looking statements by terminology such as "may," "will," "should," "expect," "plan," "anticipate," "believe," "estimate," "predict," "potential" or "continue," the negative of such terms, or other comparable terminology. For example, when we discuss our expectations that our revenues will increase in 2014, our expansion plans, our proposed new products, our intentions to grow revenues by investing in sales and marketing efforts, and our spending on research and development, training, account management and support personnel, we are using forward looking statements. These statements are subject to known and unknown risks, uncertainties, assumptions and other factors that may cause actual results to be materially different from those contemplated by the forward-looking statements. These factors include, but are not limited to, our ability to implement our strategic initiatives, economic, political and market conditions and fluctuations, government and industry regulation, interest rate risk, U.S. and global competition, and other factors. Most of these factors are difficult to predict accurately and are generally beyond our control. You should consider the areas of risk described in connection with any forward-looking statements that may be made herein. The business and operations of Accelerize Inc. are subject to substantial risks, which increase the uncertainty inherent in the forward-looking statements contained in this report. Except as required by law, we undertake no obligation to release publicly the result of any revision to these forward-looking statements that may be made to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. Further information on potential factors that could affect our business is described under “Item 1A. Risk Factors” in our annual report on Form 10-K as filed with the Securities and Exchange Commission, or the SEC, on March 25, 2014. Readers are also urged to carefully review and consider the various disclosures we have made in this report and in our annual report on Form 10-K. ACCELERIZE INC. (Formerly Accelerize New Media, Inc.) INDEX Page PART I - FINANCIAL INFORMATION: 1 Item 1. Financial Statements (Unaudited) 1 Item 2. Management’s Discussion and Analysis of Financial Positionand Results of Operations 17 Item 4. Controls and Procedures 25 PART II - OTHER INFORMATION: 26 Item 6. Exhibits 26 SIGNATURES 27 PART I - FINANCIAL INFORMATION Item 1. Financial Statements ACCELERIZE INC. (Formerly Accelerize New Media, Inc.) CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) ASSETS Current Assets: Cash $ $ 1,157,315 Accounts receivable, net of allowance for bad debt of $87 ,983 and $59,072 1,692,658 1,041,671 Prepaid expenses and other assets 85,026 Total current assets 2,284,012 Property and equipment, net of accumulated depreciation of $563,891 and $171,856 756,696 Customer relationships, net of accumulated amortization of $537,038 and $37,037 962,963 Deferred financing costs, net of accumulated amortization of $5,625 - Other assets 135,117 - Total assets $ $ 4,003,671 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable and accrued expenses $ $ 1,703,007 Deferred revenues 83,311 Line of credit 2,180,000 - Total current liabilities Stockholders' Equity: Common stock; $0.001 par value; 100,000,000 shares authorized; 62,816,554 and 58,394,975 shares issued and outstanding 62,815 58,394 Additional paid-in capital 19,476,219 17,908,278 Accumulated deficit ) ) Accumulated other comprehensive loss ) - Total stockholders’ equity Total liabilities and stockholders’ equity $ $ 4,003,671 See Notes to Unaudited Condensed Consolidated Financial Statements. 1 ACCELERIZE INC. (Formerly Accelerize New Media, Inc.) UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three-month periods ended September 30, Nine-month periods ended September 30, Revenues: $ 4,317,325 $ 2,531,479 $ 11,650,931 $ 6,954,281 Operating expenses: Cost of revenue 1,244,664 520,924 3,141,875 1,482,619 Research and development 831,009 313,546 2,165,663 1,128,528 Sales and marketing 2,551,587 1,048,046 6,084,686 2,428,623 General and administrative 556,282 2,587,551 1,608,059 Total operating expenses 5,570,445 2,438,798 13,979,775 6,647,829 Operating (loss) income (1,253,120 ) 92,681 (2,328,844 ) 306,452 Other income (expense): Interest income 3,729 - 10,773 14,745 Interest expense ) Total other (expense) (Loss) income from continuing operations (1,255,214 ) 85,933 (2,329,315 ) 281,328 Discontinued operations Gain from the disposal of discontinued operations - 65,250 - 165,611 Income from discontinued operations, net - 65,250 - 165,611 Net (loss) income $ ) $ 151,183 $ (2,329,315 ) $ 446,939 Earnings per share: Basic Continuing operations $ ) $ - $ ) $ - Discontinued operations $ - $ - $ - $ - Net (loss) income per share $ ) $ - $ ) $ 0.01 Diluted Continuing operations $ ) $ - $ ) $ - Discontinued operations $ - $ - $ - $ - Net (loss) income per share $ ) $ - $ ) $ 0.01 Basic weighted average common shares outstanding 61,711,315 57,287,742 60,180,184 56,655,376 Diluted weighted average common shares outstanding 61,711,315 74,901,617 60,180,184 See Notes to Unaudited Condensed Consolidated Financial Statements. 2 ACCELERIZE INC. (Formerly Accelerize New Media, Inc.) UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE (LOSS) INCOME Three-month periods ended September 30, Nine-month periods ended September 30, Net (loss) income $ ) $ 151,183 $ (2,329,315 ) $ 446,939 Foreign currency translation loss ) Total other comprehensive loss ) Comprehensive (loss) income $ ) $ 150,852 $ ) $ 445,773 See Notes to Unaudited Condensed Consolidated Financial Statements. 3 ACCELERIZE INC. (Formerly Accelerize New Media, Inc.) UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Nine-month periods ended September 30, Cash flows from operating activities: Net (loss) income $ (2,329,315 ) $ 446,939 Cash adjustments related to discontinued operations Gain from the disposal of discontinued operations - ) Loss on note receivable - 19,889 Adjustments to reconcile net loss from continuing operations to net cash provided by operating activities: Depreciation and amortization 892,036 43,788 Amortization of debt discount 5,625 21,293 Provision for bad debt 28,911 12,023 Fair value of services in lieu of proceeds from note receivable - 165,611 Fair value of options 377,873 Amortization of original issuance discount - ) Changes in operating assets and liabilities: Accounts receivable ) ) Other assets ) ) Prepaid expenses ) ) Accounts payable and accrued expenses (314,415 ) 181,789 Deferred revenues ) Net cashused inprovided bycontinuing operations ) 639,701 Net cash provided by discontinued operations - - Net cash (used in)provided by operating activities ) 639,701 Cash flows provided byinvesting activities: Proceeds from sale of lead generation business - 80,000 Capitalized Software for internal use ) ) Capital expenditures ) ) Net cash used ininvesting activities ) ) Cash flows provided by (used in) financing activities: Principal repayments on notes payable - ) Proceeds from line of credit, net - Payment of financing costs ) - Net proceeds from exercise of warrants 1,079,031 829,371 Net cash provided by financing activities 563,191 Effect of exchange rate changes on cash ) ) Net increase in cash 231,670 798,173 Cash, beginning of period 1,157,315 231,926 Cash, end of period $ 1,388,985 $ 1,030,099 Supplemental disclosures of cash flow information: Cash paid for interest $ - $ 22,546 Cash paid for income taxes $ - $ - Non-cash investing and financing activities: Fair value of warrants issued in connection with line of credit $ $ - Conversion of notes payable to common stock $ - $ 52,564 See Notes to Unaudited Condensed Consolidated Financial Statements. 4 ACCELERIZE INC. (Formerly Accelerize New Media, Inc.) NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1: ORGANIZATION AND DESCRIPTION OF BUSINESS Accelerize Inc.,a Delaware corporation, incorporated on November 22, 2005, owns and operates CAKE, a marketing technology Software-as-a-Service, or SaaS, company, providing online tracking, attribution and analytics solutions for advertisers and online marketers. The Company provides software solutions and services for businesses interested in tracking, analyzing and optimizing their online advertising spend. The condensed consolidated balance sheet presented as of December 31, 2013 has been derived from our audited consolidatedfinancial statements. The unaudited condensed consolidated financial statements have been prepared pursuant to the rules and regulations of the SEC. Certain information and footnote disclosures normally included in the annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America, have been omitted pursuant to those rules and regulations, but we believe that the disclosures are adequate to make the information presented not misleading. The unaudited condensed consolidated financial statements and notes included herein should be read in conjunction with the annual financial statements and notes for the year ended December 31, 2013 included in our Annual Report on Form 10-K filed with the SEC on March 25, 2014.In the opinion of management, all adjustments, consisting of normal, recurring adjustments and disclosures necessary for a fair presentation of these interim statements have been included. The results of operations for the three and nine-month period ended September 30, 2014 are not necessarily indicative of the results for the year ending December 31, 2014. Principles of Consolidation The accompanying unaudited condensed consolidated financial statements include the results of operations of Cake Marketing UK Ltd., or the Subsidiary. All material intercompany accounts and transactions between the Company and the Subsidiary have been eliminated in consolidation. NOTE 2: SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of unaudited condensed consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reporting amounts of revenues and expenses during the reported period. Actual results will differ from those estimates. Included in these estimates are assumptions about collection of accounts receivable, useful life of fixed assets and intangible assets, and assumptions used in Black-Scholes-Merton, or BSM, valuation methods, such as expected volatility, risk-free interest rate, and expected dividend rate. Reclassification The financial statements for the three and nine-month periods ended September 30, 2013 have been reclassified to reflect certain training and account management expenses as cost of revenues and sales and marketing expenses separately from our general and administrative expenses as well as to allocate certain unallocated general and administrative expenses to the Company’s functional areas. Cash and Cash Equivalents The Company considers all highly liquid temporary cash investments with an original maturity of three months or less when purchased, to be cash equivalents. Accounts Receivable The Company’s accounts receivable are due primarily from advertisers and marketers. Collateral is currently not required. The Company also maintains allowances for doubtful accounts for estimated losses resulting from the inability of the Company’s customers to make payments. The Company periodically reviews these estimated allowances, including an analysis of the customers’ payment history and creditworthiness, the age of the trade receivable balances and current economic conditions that may affect a customer’s ability to make payments as well as historical collection trends for its customers as a whole. Based on this review, the Company specifically reserves for those accounts deemed uncollectible or likely to become uncollectible. When receivables are determined to be uncollectible, principal amounts of such receivables outstanding are deducted from the allowance. September 30, December 31, Allowance for doubtful accounts $ $ 5 Concentration of Credit Risks The Company is subject to concentrations of credit risk primarily from cash and cash equivalents and accounts receivable. The Company’s cash and cash equivalents accounts are held at a financial institution and are insured by the Federal Deposit Insurance Corporation, or the FDIC, up to $250,000. During the nine-month period ended September 30, 2014, the Company has reached bank balances exceeding the FDIC insurance limit. To reduce its risk associated with the failure of such financial institutions, the Company periodically evaluates the credit quality of the financial institution in which it holds deposits. The Company's accounts receivable are due from customers, generally located in the United States, Europe, Asia, and Canada. None of the Company’s customers accounted for more than 10% of its accounts receivable at September 30, 2014 or December 31, 2013.
